UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON
UNITED STATES OF AMERICA,

Plantiff,

-VS- Case No. 3:08CRO28

Marcus Holt,

Defendant.

 

ORDER TRANSFERRING CASE

 

The above captioned matter is hereby TRANSFERRED from the docket of The Honorable Walter
H. Rice, to the docket of The Honorable Thomas M. Rose.

DONE and ORDERED in Dayton, Ohio, this _3"¢_ day of July , 2019.

£ Pon ome

WALTER H. RICE, JUDGE
UNITED STATES DISTRICT COURT

   

 

foomaasinirhiase JUDGE
NITED STATES DISTRICT COURT
